Citation Nr: 1615682	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-28 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for asbestos-related disease of mild pleural thickening.


REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1954 to October 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2014, the Veteran appeared at a hearing before the undersigned Veterans' Law Judge.  A transcript of the hearing is in the record. 

This matter was before the Board in January 2015, when it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

In September 2015, the Veteran was afforded a VA respiratory examination in accordance with the Board's January 2015 remand instructions.  However, the Board finds that the examination report is inadequate for adjudicating the claim.  

In pertinent part, the January 2015 remand requested that the examiner address the following questions: 1) whether the Veteran's PFT findings were due to his service-connected asbestos-related disease of mild pleural thickening or due to a nonservice-connected disability; 2) if the Veteran's PFT findings were due in part to his mild pleural thickening, state whether the sole effects the service-connected asbestos-related disease of mild pleural thickening can be separated out (to include PFT findings), and if so, detail those effects; and 3) state the Veteran's maximum exercise capacity, as well as the degree of any impairment due to the Veteran's service-connected asbestos-related disease of mild pleural thickening.  In rendering the requested opinions, the examiner was instructed to consider VA progress notes in April 2012 and September 2012, noting that the Veteran's PFTs were due to diaphragm weakness and diaphragmatic neuropathy secondary to diabetes, and Dr. M. D.'s opinion that inspiratory and expiratory films were needed to determine whether there was diaphragmatic weakness.

The September 2015 VA examiner opined that the Veteran's PFT findings were more due to his elevated right hemidiaphragm and any findings associated with his asbestos-related disease of mild pleural thickening were mild.  The examiner stated that he was not able to separate out the effects of the Veteran's service-connected asbestos but that a board-certified pulmonologist would be able to do so.  With regard to the Veteran's maximum exercise capacity, the examiner stated the Veteran's service-connected asbestos-related disease of mild pleural thickening impacted his breathing less than his elevated hemidiaphragm.  

Initially, the Board finds that all of the examiner's opinions were conclusory, in that the examiner provided no explanation or rationale to support any of her conclusions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision).  Additionally, the examiner's opinions did not reference, acknowledge, or otherwise show consideration of the evidence that the January 2015 indicated must be considered.  With regard to the Veteran's maximum exercise capacity, although the January 2015 remand instructed that all necessary testing be performed and requested the examiner to report the Veteran's maximum exercise capacity and state the degree of any impairment related to the Veteran's service-connected asbestos-related disease, exercise capacity testing was not performed.  In light of the above, the September 2015 examination report does not substantially comply with the January 2015 remand directives, and the claim must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).
With regard to delineating the effects of the Veteran service-connected asbestos-related disease of mild pleural thickening and his non-service connected diaphragm disability, the examiner indicated that she could not render the requested opinion.  However, the examiner stated that someone with more specialized training and expertise, specifically a board-certified pulmonologist, would be able to render the requested opinion.  In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) the Court stated that for a speculative medical opinion to be adequate, it must be clear that the inability to render the opinion is not the initial impression of an uninformed examiner, but is an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  As the examiner identified a possible means of obtaining a non-speculative opinion, the Board finds that on remand the Veteran should be examined by a board-certified pulmonologist who has the specialized training to render the requested opinion.  

Additionally, the Board finds that there are outstanding VA records.  Specifically, the September 2015 examination report does not contain the Veteran's pulmonary function tests (PFT) results.  While the testing was conducted, the examination report stated that the PFT results were available in VistA imaging.  The referenced PFT results have not been associated with the virtual claims file.  Accordingly, on remand the complete PFT results must be obtained.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain all VA treatment records from September 2015 to present, as well as the September 2015 PFT results that were scanned into VistA.  These records must be made a part of the Veteran's file so that they can be reviewed by the Board.

2.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include any recent tests conducted by Dr. M. D. and the Veteran's private pulmonologist C. M.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.

3.  Afterwards, schedule the Veteran for a VA examination with a board-certified pulmonologist to determine the current manifestations and severity of his service-connected asbestos-related disease of mild pleural thickening.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests must be accomplished, to include PFTs and exercise capacity testing.  If any such testing cannot be performed, the examiner must explain why.

The examiner is asked to address the following:

a.  Whether the PFT findings are due to the Veteran's service-connected asbestos-related disease of mild pleural thickening or due to a nonservice-connected disability.

b.  If the Veteran's PFT findings are due in part to a nonservice-connected disability, the examiner should address whether the effects solely from the service-connected asbestos related disease of mild pleural thickening can be separated out (to include PFT findings), and if so, detail those effects.

c.  State which of the Veteran's PFT findings are the best representation of the impairment caused by his asbestos-related disease of mild pleural thickening (i.e., FVC, FEV-1/FVC, or DLCO (SB)). 
d.  State the Veteran's maximum exercise capacity (i.e., in terms of ml/kg/min oxygen consumption with cardiorespiratory limitation), as well as the degree of any impairment of that capacity due to the service-connected asbestos-related disease of mild pleural thickening. 

In rendering the opinion the examiner should consider the following: VA progress notes in April 2012 and September 2012 that show the PFTs are due to diaphragm weakness and diaphragmatic neuropathy secondary to diabetes mellitus as well as the private examiner's opinion (Dr. M. D.) that inspiratory and expiratory films were needed to determine whether there was diaphragmatic weakness. 

A complete rationale for all opinions expressed must be given.  If the examiner is unable to provide an opinion he or she should explain why.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

